DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5, 7-8, and 10-11 objected to because of the following informalities:  
Claims 2-5 recite the phrase “specifically comprises.” It is recommended that this be amended to –further comprises--.  
Claim 3 recites “a STL file.” The limitation should be changed to –an STL file--.
Claims 3 and 5 are presented in block format, with long sections separated by semi-colons. Separate claim sections should be provided in separately indented sections determined by the semi-colons. See 37 C.F.R 1.75(i)
Claims 7-8 and 10-11 are objected due to dependency.
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claim 8 recites the term “based” in “nickel-based welding wire, a copper-based welding wire, an aluminum-based welding wire or an ordinary steel-based welding wire.” The specification does not detail the meaning of “based.” For the purpose of examination, “based” used in relation with a metal will be interpreted as –the metal which has the largest weight percent among the plurality of other elements --. For example, “nickel-based welding wire” would be interpreted as –a welding wire, which may be comprised of a plurality of elements, wherein nickel has the largest weight percent among the plurality of elements--.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Simplifying and repairing” in claim 2. Performing the function of simplifying and repairing with a computer model of the 3D structure requires algorithmic structures. The specification does not cite any particular structure. For examination purposes, “simplifying and repairing” will be interpreted as any structure capable of optimizing and altering a computer model of a 3D structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 further recites the limitations “simplifying and repairing the component structure.” The term “simplifying and repairing” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. 

However, the specification as originally filed, fails to describe a responding structure or technique by which the apparatus simplifies or repairs. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose an algorithmic structure which is capable of simplifying or repairing. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 7, and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “simplifying and repairing” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the computer function “simplifying and repairing” is not described in the specification and so, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “simplifying and repairing” will be interpreted as any structure capable of optimizing or altering the computer model.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 recites the limitation “dividing the component structure model into a lightweight part with complex pore structures and a solid part that needs to be manufactured rapidly”. This limitation has already been recited in claim 1 and is duplicative language.
Claim 3 recites the limitation “line-cutting.” It is unclear from the claim and the specification what “line-cutting” means. Additionally, it does not appear that “line-cutting” is a term of art. It is unclear if line-cutting means cutting the edges of the 3d printed part or cutting another area of the printed part which has lines.
Claims 7 and 10-11 are rejected due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Tan (CN 110238404 A). 
Claim 1. Tan discloses a method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing (method for preparing a complex structural component made of heterogeneous materials, par. 2; wherein the complex structure and simple structure will have different rigidity due to their structure), comprising, 
1) pretreating a component structure model and dividing the component structure model into a lightweight part with complex pore structures and a solid part that needs to be manufactured rapidly according to positioning requirements of different parts (step 1-3 where the heterogenous complex structure is split into n model units and according to the structural complexity of the model unit different forming methods are selected, par. 9-11); 
2) preparing the lightweight part by a selective laser melting prototyping (complex structural units are formed using high energy beam melting, par. 11); 
3) performing a surface treatment on the prepared lightweight part to obtain a treated lightweight part (after the complex structure is formed, the top of the part may be machined so that surface is a plane, par. 66);
4) preparing the solid part on the treated lightweight part by a wire arc additive manufacturing, to obtain a component that meets the requirements (simple structural units are formed using synchronous material feeding method, par. 11; where this method use an electric arc with a feed wire, par. 15-16 and 51).
Claim 6. Tan discloses the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 1, wherein the lightweight part with complex pore structures in step 2) has a porous lattice structure (Fig. 6 shows that the complex unit has lattices with holes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1 above, and further in view of official notice.
Claim 4. Tan discloses the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 1, wherein step 3) 1 specifically comprises: polishing an area to be treated with the wire arc additive manufacturing on the lightweight part prepared in step 2) to remove oxide layers on the surface of the area (after the complex structure is formed, the top of the part may be machined so that surface is a plane, par. 66, which would inherently remove the oxide layers that formed on the surface).
Tan does not disclose cleaning oil and dirt in the area with acetone.
The Office takes official notice that acetone is a known substance, and is known for use in cleaning oil and dirt, and therefore, it would have been obvious to one of ordinary skill in the art to clean  oil and dirt in the area with acetone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christopher to incorporate the teachings of Murphree. Doing so would have the benefit of
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1 above, and further in view of Lang (US 20140172111 A1).
Claim 2. Tan discloses the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 1, wherein step 1) specifically comprises: dividing the component structure model into a lightweight part with complex pore structures and a solid part that needs to be manufactured rapidly (step 1-3 where the heterogenous complex structure is split into n model units and according to the structural complexity of the model unit different forming methods are selected, par. 9-11).
Tan does not disclose performing a force analysis on the component structure model according to a simulation software, simplifying and repairing the component structure model based on the analysis results on the premise of meeting use requirements.
Lang discloses manufacturing a part with a laser wherein FEA analysis is used to identify areas of the build object which could benefit from modifications to prevent buckling or deformation (par. 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to incorporate the teachings of Lang. Doing so would have the benefit of insure the structural integrity of the printed part (par. 75, Lang)

Claim(s) 3, 7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1 above, and further in view of Buller (US 20150367448 A1) and Shawcross  (US 20120018308 A1).
Claim 3. Tan does not disclose the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 1, wherein step 2) specifically comprises: building a 3D model with complex pore structures by a 3D software, adding a support to generate a STL file, performing a 2D slicing on the STL file, and then importing the STL file after the 2D slicing into a selective laser melting equipment; selecting a metal powder material and setting parameters for the selective laser melting, then performing the selective laser melting on the metal powder material, to obtain the lightweight part; finally, line-cutting, cleaning and drying the obtained lightweight part for subsequent surface treatment.
However, the process of building a 3D model, generating a STL file, selecting a powder, setting parameters, and cleaning the part is well known. For example, Buller discloses a method of building a 3D model with complex pore structures by a 3D software (design 3D model, par. 2), adding a support to generate a STL file (provide STL file, par. 413), performing a 2D slicing on the STL file, and then importing the STL file after the 2D slicing into a selective laser melting equipment (STL file is used as the 3D model which is then used to form the 3D printed object through a layer by layer printing process, par. 2-3; where performing a 2D slicing on the STL file and inserting that information into the apparatus is well known to one of ordinary skill in the art); selecting a metal powder material and setting parameters for the selective laser melting (powder is selected, claim 43), then performing the selective laser melting on the metal powder material (selective laser melting par. 5), to obtain the lightweight part (par. 5); finally, 
Tan in view of Buller does not disclose drying the obtained part.
Shawcross discloses using a metal component manufactured through laser sintering (par. 23) for medical applications, wherein the component is degreased and cleaned with acetone (par. 46, where cleaning an object with a solvent inherently involves drying).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan in view of Buller to incorporate the teachings of Shawcross and clean the 3D part with acetone to degrease the part (par. 46, Shawcross).
Claim 7. Tan in view of Buller and Shawcross discloses the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 3, wherein the metal powder material is selected from the group consisting of a stainless steel powder, an aluminum alloy powder, a titanium alloy powder, a nickel alloy powder (nickel iron alloy, par. 76) and a metal ceramic composite material powder.
Claim 10. Tan in view of Buller and Shawcross discloses the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 3, wherein the metal powder material is melted by laser selectively and layer by layer, and superimposed layer by layer according to the scanning path, wherein the scanning path is automatically generated by the laser selective melting equipment according to the information of the 2D slicing (3D part is printed layer by layer, par. 3, Buller).
Claim 11. Tan in view of Buller and Shawcross discloses the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 3, wherein the lightweight part with complex pore structures in step 2) has a porous lattice structure (Fig. 6 shows that the complex unit has lattices with holes).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1 above, and further in view of Kovacevic (US 6940037 B1).
Claim 5. Tan discloses the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 1, wherein step 4) specifically comprises: placing the treated lightweight part on a workbench of a wire arc additive manufacturing equipment by a manipulator (after the complex structure is formed the simple structural units are formed using electric arc with a feed wire, par. 15-16 and 51; where act of printing of the complex structure and then using wire arc manufacturing reads on this limitation); setting parameters of the wire are additive manufacturing (inherent to using wire arc manufacturing, par. 15-16 and 51), selecting a formed wire (inherent to using wire arc manufacturing), performing the wire arc additive manufacturing according to the planned path on the treated lightweight part by the wire arc additive unit until all is completed, to obtain the target component (scanning path until object is completed, par. 17).
Tan does not disclose building a 3D model of the solid part by a 3D software, performing a slicing on the 3D model of the solid part by an offline simulation software to obtain an offline program, feeding back the offline program to the manipulator i.e. a wire arc additive unit to determine a path of the wire arc additive unit in the area
However, the process of building a 3D model, setting parameters, and determining the weld path is well known. For example, Kovacevic discloses a method of arc welding wherein building a 3D model of the solid part by a 3D software, performing a slicing on the 3D model of the solid part by an offline simulation software to obtain an offline program (controller receives a 3D model representation of the part to be manufactured which is sliced into 2D layers, abstract), feeding back the offline program to the manipulator i.e. a wire arc additive unit to determine a path of the wire arc additive unit in the area (where the controller determines the deposition path and selects the welding parameters, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to incorporate the teachings of Kovacevic, since these method steps are well known in the art.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 5 above, and further in view of Yerazunis (US 20170239753 A1).
Claim 8. Tan in view of Kovacevic does not discloses the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 5, wherein the formed wire is selected from the group consisting of a nickel-based welding wire, a copper-based welding wire, an aluminum-based welding wire or an ordinary steel-based welding wire.
Yerazunis discloses that in additive manufacturing with a wire fed arc welding machine the common feedstock wire material can be steel, aluminum, or titanium alloy (par. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan in view of Kovacevic to incorporate the teachings of Yerazunis and use well -known wire feedstock.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1 above, and further in view of Tsubota (US 20170182557 A1).
Claim 9. Tan does not disclose the method for preparing a multiple-material variable-rigidity component by efficient collaborative additive manufacturing according to claim 1, further comprising putting the component obtained after the wire arc additive manufacturing in step 4) into a heat treatment furnace with a temperature of 180C for 4 h and cooling with air for stress relief.
Tsubota discloses a method of heat treating a part after it was 3D printed by a laser (par. 69), wherein the part can be heated up between 300 and 400C for 4 hours (par. 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to incorporate the teachings of Tsubota. Doing so would have the benefit of improving the mechanical properties and electrical conductivity of the 3D printed part (par. 69, Tsubota). 
While Tan in view of Tsubota does not disclose a heat treatment temperature of 180 C, it would have been obvious to one of ordinary skill in the art to determine appropriate temperature range given the material and structure of the component being manufactured.
Tan in view of Tsubota does not disclose cooling the 3D printed part in ambient air, however, it would have been obvious to one of ordinary skill in the art that a heated part can be cooled down in ambient air.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761